DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowance
Regarding claims 1 and (4-5 with similar recited limitation) the closest prior art recorded Sawada et al. (US 2016/0224892 A1) and Bryll (US 2006/0204121 A1) teach  
a non-transitory computer-readable storage  medium storing therein a machine learning program that causes a computer to execute a process comprising: 
     	obtaining an input dataset including a plurality of numerical values and a training label indicating a correct classification result corresponding to the input dataset;
determining an input order of the plurality of numerical values based on a reference pattern, by associating each of the plurality of numerical values with one of combination patterns of respective variable values of a plurality of terms, the reference pattern including an array of reference values to provide a criterion for ordering the plurality of numerical values to be entered to a neural network, the reference values being associated one-to-one with the combination patterns.
However, the combination of Sawada and Bryll are fail to teach or fairly suggest
 	determining second parameter values based on first parameter values each assigned to one of the respective variable values of each of the plurality of terms in relation to each neuron in a layer immediately following an input layer of the neural network, the second parameter values being assigned one-to-one to the combination patterns in relation to each neuron in the immediately following layer, each of the second parameter values serving as a weight value to be applied to a numerical value associated with the corresponding combination pattern when the numerical value is entered to the corresponding neuron in the immediately following  layer, and being represented by a product of first parameter values each assigned to one of the respective variable values included in the combination pattern in relation to the neuron in the immediately following layer; 
     	 calculating an output value of the neural network with the plurality of numerical values arranged in the input order, by use of the second parameter values;
      	calculating an input error in each of the input layer and the immediately following layer, based on a difference between the output value and the correct  classification result indicated by the training label; and 
updating the reference values in the reference pattern and the first parameter values based on the input error in each of the input layer and the immediately following layer.
Claims 2-3 are allowance as being dependent directly or indirectly to the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641